Per Curiam.

The application • is premature. The defendant, by the practice of the court, has a right to surrender-his principal, until eight days in term have elapsed after the return of the writ. This, being the first day of the term,. the defendant does not stand in need of our interference to make the surrender. If that be made in time, the proceedings m this suit will be stayed of course, on.a proper application for the purpose.(a)
Rule granted. •

 See Strang v. Barber & Griffin, supra, p. 329, and. n. (b)